MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction with respect to petitioners Fernando Gonzalez-Maldonado and Ana Bertha Gonzalez is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Yatziri Gonzalez Quinonez does not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies the petition with respect to this petitioner. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir. 2002).
All other pending motions are denied as moot. The temporary stay of removal and *112voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.